Fourth Court of Appeals
                               San Antonio, Texas
                                    September 7, 2022

                                  No. 04-22-00455-CV

                                  William FISHBACK,
                                        Appellant

                                            v.

                              James Patrick WALKER Sr.,
                                        Appellee

                From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2022CVK000319D4
                         Honorable Sid L. Harle, Judge Presiding

                                        ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDITION. Costs of court for this appeal are taxed against William Fishback.

      It is so ORDERED on September 7, 2022.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of September, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court